DETAILED ACTION
Election/Restrictions
Newly submitted claims 16-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 16-17 are directed to non-elected species IV in the restriction requirement of 14 February 2022
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claims 7-8, 13 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a distance between the first convex lens and the second convex lens is adjustable” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. first and second convex lens, so it is unclear whether the function requires some other structure or is simply a result of operating the lenses in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (USPN 6,005,247)1 in view of Kanou et al. (US pgPub 2005/0122854) or alternatively in view of Sato et al. (US pgPub 20120069723) as evidenced by Experiment (Experiment “celestial telescope or Keplerian beam expander” retrieved from https://uotechnology.edu.iq/dep-laserandoptoelec-eng/laboratory/2/G.O/beam%20expander.pdf, published online 2012) (copy of publication submitted herewith)
Regarding claim 1, Baum teaches an electron beam application device (fig. 2) comprising:
a parallel light source (60);
an optical spherical aberration correction arrangement (74, see col. 6, lines 8-10); 
a photocathode including a substrate and a photocathode film (50, see col. 5, lines 23-30, semiconductor and activating layer); 
a condenser lens configured to condense an excitation light toward the photocathode (col. 5, lines 61-63), the parallel light that passes through the optical spherical correction arrangement being configured to be emitted as the excitation light (fig. 2, 64-70 emitted from 74 as excitation light for 50)
an extraction electrode (114 optics thus more than one and requiring an extraction electrode in order to from electron beams to transport downstream) which is disposed facing the photocathode (as seen in figure 2) and configured to accelerate an electron beam generated from the photocathode film of the photocathode (as indicated by arrows seen in figure 2) by condensing the excitation light with the condenser lens (see citation above) and emitting the excitation light that passes through the substrate of the photocathode on the photocathode film (see citations above).
While, Baum teaches correction for spherical aberration of the vacuum window and the substrate, Baum fails to disclose the components of the arrangement, therefore fails to disclose the spherical aberration correction arrangement comprises a first convex lens into which the parallel light is emitted and a second convex lens into which the parallel light that passes through the first convex lens is emitted, the first and second convex lenses being configured to diverge or focus a parallel light emitted from the parallel light source.
However, Kanou et al. teach the spherical aberration correction arrangement comprises a first convex lens into which the parallel light is emitted and a second convex lens into which the parallel light that passes through the first convex lens is emitted, the first and second convex lenses being configured to diverge or focus a parallel light emitted from the parallel light source ([0006] teaches two convex lenses between a collimator lens and an object lens.  Since the convex lenses are downstream a collimator lens, the light is parallel light that passes through.  Further paragraph [0006] teaches the convex lenses (i.e. beam expander), cancels spherical aberration such that light becomes converged light or diffused light).
Kanou et al. modifies Baum by teaching the optics that can correct spherical aberration as a result of downstream components.
	Since both inventions are directed towards correction of spherical aberration, it would have been obvious to one of ordinary skill in the art to use the spherical aberration corrector of Kikuchi et al. in the device of Baum because it would resolve the issues of what optics would be necessary to correct spherical aberration.
	Alternatively, Sato et al. teach the spherical aberration correction arrangement comprises a first convex lens into which the parallel light is emitted and a second convex lens into which the parallel light that passes through the first convex lens is emitted, the first and second convex lenses being configured to diverge or focus a parallel light emitted from the parallel light source ([0030], wherein as evidenced by Experiment, a Keplerian expander lens uses a convex lens followed by another convex lens (see page 13, last paragraph and figure 4A)).
	Sato et al. modifies the combined device by teaching how lenses are known to be implemented to correct aberration.  
Since both inventions are directed towards aberration correction, it would have been obvious to one of ordinary skill in the art to have the aberration corrector of Sato in the device of Baum because it would resolve the issues with how to implement lenses to correct for spherical aberration.
	Regarding claim 8, Baum in view of Kanou or Sato et al. teach wherein a distance between the first convex lens and the second convex lens is adjustable ([0006] of Kanou or [0030] of Sato).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of Kanou or Sato and further in view of Rao et al.  (Rao et al., “An Engineering guide to photoinjectors”, Chapter 7, pages 204-214, 2013) or alternatively in view of Soboleva (Soboleva “A new class of electron emitters” 1973).
Regarding claims 13-15, Baum teaches a material of the photocathode film is gallium arsenide (col. 5, lines 23-26).
However, Baum fails to disclose the plane orientation of a surface of the photocathode film.
However, Rao et al. teaches negative electron affinity cathodes using  GaAs (see title of section 7.4 and first sentence of section 7.4.1 (page 204)).  Further Rao teaches different atomic orientations can be used including the (110) orientation cleaving easily (section 7.4.2.1, second sentence (page 206)).
Rao modifies Baum by teaching the different crystal orientations that can be used in negative electron affinity photocathodes.
Since both inventions are directed towards negative electron affinity photocathodes using GaAs, it would have been obvious to one of ordinary skill in the art to use the orientation (110) because it would be suitable for the intended use of Baum.  Moreover, Rao teaches that the 110 orientation cleaves easily.
Alternatively, Soboleva teaches “the crystallographic plane of GaAs activated with Cs-O Film.  It turned out that the (110) face commonly used in single-crystal photocathodes” (page 729, right column, second to last full paragraph).
Soboleva modifies Baum by teaching the plane which is commonly used in photocathodes with Cs-O films as used in Baum.
Since both inventions are directed towards GaAs photocathodes with Cs-O activation layers, it would have been obvious to one of ordinary skill in the art to use the 110 face as suggested in Soboleva in the device of Baum because it is the common plane used in single-crystal photocathodes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Baum (USPN 5,684,360) teaches similar subject matter and may be used as an alternative primary reference in the same rejection.